Citation Nr: 0709513	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-26 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for chronic prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.  This case comes to the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision.


FINDING OF FACT

The veteran does not have chronic prostatitis that was 
present in service or is otherwise related to active duty 
service.


CONCLUSION OF LAW

Chronic prostatitis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  In partial compliance with the duty to notify, the 
RO issued the veteran a letter in April 2003 which outlined 
all but the last element of the duty to notify.  The veteran 
has not been prejudiced by lack of notification; however, as 
he was issued a statement of the case in May 2004 which 
contained the entire language of 38 C.F.R. § 3.159 and an 
additional development letter in March 2004 which contained 
the last element of the duty to notify.
	
VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records and private medical records 
indicated by the veteran to be relevant to his claim.  Some 
service medical records indicated by the veteran to be 
present have been sought appropriately by the RO but were not 
located.  No VA examination is required in this case because 
the veteran has submitted no medical evidence that his 
current condition is related to service or medical evidence 
of any occurrence in service.  The lay statement suggesting 
the veteran saw a doctor for at least three years after 
separation as well as the veteran's testimony of continuous 
treatment since the initial onset in service are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed disability and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  There does not appear to be any other 
evidence, VA or private, relevant to the claim that the RO 
has failed to attempt to obtain at this time.

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The veteran has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claim being adjudicated by the Board and prior to the 
last adjudication by the RO.  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  



II.  Claim for Entitlement to Service Connection

The veteran claims that his chronic prostatitis condition 
initially began two weeks prior to separation from service in 
January 8, 1966 (see testimony at Travel Board hearing before 
the undersigned in July 2006).

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To establish service connection, there must be: 1) 
a medical diagnosis of a current disability; 2) medical or, 
in certain cases, lay evidence of in-service occurrence of a 
disease or injury; and 3) medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Later 
manifestations of a disease that is considered to be chronic 
in nature during service may also be service-connected.  For 
the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or 2) the weight of 
the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in either of those situations.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran's service medical records include a December 10, 
1965 separation examination at which time the veteran 
reported no prostate or genitourinary problems nor, upon 
examination, was anything found to be other than normal with 
regards to the veteran's genitourinary system.  The veteran 
testified at the Travel Board hearing before the undersigned 
in July 2006 that two weeks prior to separation he went to 
the hospital at Fort Knox where he was treated for a prostate 
infection.  Records were sought by the RO from Fort Knox; 
however, none were located according to a November 2003 
response from the National Personnel Records Center.  
Therefore, while the veteran claims that the prostate 
condition's onset was two weeks prior to separation and this 
could have occurred after the separation examination, since 
no records were found of any treatment for such a condition, 
the veteran's claim cannot be corroborated by contemporaneous 
records and is unpersuasive.

The veteran testified that after the initial onset during 
service, he has had continuous symptoms of the same 
condition.  A lay statement from the veteran's roommate from 
1967 through 1971 also stated that he was seen by a doctor at 
least annually for treatment for a prostate condition.  There 
are no medical records for this period of time and the first 
medical record regarding this condition is a private 
treatment records from August 1981.  Thereafter, the 
veteran's private treatment records indicate continuous 
treatment for a prostate condition from August 1981 through 
June 2002.  At the time of the veteran's initial examination 
in 1981, he did state that he had a history of problems with 
the prostate but did not specify when onset of the condition 
had occurred and nowhere in the medical records does the 
physician opine that the veteran's condition is related to 
service or dates back to the veteran's time in service.

As a result of the foregoing, there is no medical evidence 
that the veteran had initial onset of the condition while in 
service and no medical evidence of the condition existing 
until years after separation.  While the veteran has 
testified that onset occurred during service, the weight of 
the medical evidence is against such a determination.  While 
the veteran may be of the opinion that his prostatitis is 
related to his service, as a lay person, he is not competent 
to render a medical diagnosis or 
etiological opinion and there has been no competent medical 
evidence submitted to substantiate his claim.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  For the reasons 
discussed above, the preponderance of the evidence 
establishes that the veteran currently does not have chronic 
prostatitis as a result of service.  38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for chronic prostatitis is 
denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


